Citation Nr: 0903668	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-21 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to higher initial disability ratings for 
disability of the right hip, assigned a 20 percent rating 
prior to February 16, 2006, a 60 percent rating from February 
16, 2006, to December 12, 2006, and a 50 percent rating from 
February 1, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  Jurisdiction was subsequently transferred to the RO 
in Louisville, Kentucky.  During the pendency of the appeal, 
the schedular rating for the disability was increased from 20 
percent to 60 percent, effective February 16, 2006.  In 
addition, the veteran was granted a temporary total 
evaluation based on hip replacement surgery for the period 
from December 13, 2006, through January 2008.  The disability 
was assigned a 50 percent schedular rating from February 1, 
2008.  


FINDINGS OF FACT

1.  During the period of this claim prior to December 13, 
2006, the impairment from the veteran's right hip disability 
most nearly approximated fracture of the surgical neck of the 
femur with false joint.

2.  For the period of this claim, beginning February 1, 2008, 
the residuals of the veteran's total right hip replacement 
have not been more than moderately severe. 


CONCLUSION OF LAW

The veteran's right hip disability warrants a 60 percent 
rating, but not higher, during the period prior to December 
13, 2006, and does not warrant more than a 50 percent rating 
during the period beginning February 1, 2008.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5054, 5250-5255 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letters mailed in October 2004 and March 2006.  
Although the March 2006 letter was mailed after the initial 
adjudication of the claim, following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claim in May 2008.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the RO on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253 (2008).  Limitation of extension 
of the thigh to 5 degrees warrants a 10 percent evaluation.  
38 C.F.R.        § 4.71a, Diagnostic Code 5251.  Limitation 
of flexion of the thigh to 45 degrees warrants a 10 percent 
evaluation; limitation of flexion of the thigh to 30 
degrees warrants a 20 percent evaluation; limitation of 
flexion to 20 degrees warrants a 30 percent evaluation; 
limitation of flexion to 10 degrees warrants a 40 percent 
evaluation  38 C.F.R. § 4.71a, Diagnostic Code 5252.  Where 
there is limitation of abduction to the point at which the 
claimant cannot cross his legs, a 
10 percent evaluation is warranted.  Where there is 
limitation of abduction of the thigh with motion lost beyond 
10 degrees, a 20 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5253.  

Under Diagnostic Code 5255, a 10 percent rating is assigned 
where there is malunion of the femur with slight knee or hip 
disability.  A 20 percent rating requires moderate knee or 
hip disability, while a 30 percent rating requires marked 
knee or hip disability.  A 60 percent rating is warranted for 
fracture of the surgical neck of the femur with a false 
joint.  A 60 percent rating is also warranted for impairment 
of the femur with nonunion, without loose motion, and 
weightbearing is preserved with the aid of a brace.  Finally, 
an 80 percent rating is in order where there is fracture of 
the shaft or anatomical neck of the femur with nonunion or 
with loose motion.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  

For hip replacement by prosthesis, the minimum rating is 30 
percent.  A 50 percent rating is warranted for moderately 
severe residuals of weakness, pain, or limitation of motion.  
A 70 percent evaluation is assigned where there is markedly 
severe residual weakness, pain or limitation of motion 
following implantation of prosthesis.  Following implantation 
of prosthesis with painful motion or weakness such as to 
require the use of crutches warrants a 90 percent rating.  A 
100 percent rating is granted for one year following 
implantation of prosthesis.  38 C.F.R.           § 4.71a, 
Diagnostic Code 5054.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008)and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected hip disability.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

The veteran was granted service connection for degenerative 
changes of the right hip in a rating decision dated in May 
2005.  The disability was assigned a 20 percent rating 
effective in October 2004 under Diagnostic Code 5253.  The 
veteran has appealed this decision.  During the pendency of 
the claim, the rating was increased to 60 percent, effective 
February 16, 2006, under Diagnostic Code 5255.  Then, the 
veteran underwent right total hip arthroplasty in December 
2006.  As a result of this surgery, the veteran was granted a 
temporary evaluation of 100 percent, effective December 13, 
2006 under Diagnostic Codes 5255-5054.  The veteran was 
initially assigned a 30 percent disability rating effective 
February 1, 2008, but in a March 2008 rating decision, the 
veteran's disability rating was increased to 50 percent, 
effective February 1, 2008.  This disability rating was also 
assigned under Diagnostic Codes 5255-5054.

The veteran was afforded a VA examination for his hip in 
January 2005.  A this time, the veteran's hip demonstrated 
full extension and 75 degrees of flexion.  Abduction was zero 
degrees and internal rotation was -5 degrees.  External 
rotation was 40 degrees and adduction was to 20 degrees.  The 
range of motion of his hip was most limited by pain and 
weakness.  Additionally, the veteran had atrophy of his right 
thigh musculature when compared with the left.  The range of 
motion of the veteran's hip was additionally limited by pain 
and weakness following repetitive use.  An X-ray examination 
of the right hip in January 2005 revealed complete loss of 
the joint space of the right hip with remodeling of the 
femoral head and thickening of the femoral neck.  An 
impression of end stage degenerative changes of the right hip 
was noted.  A follow-up examination in April 2005 disclosed 
similar findings.

Following these examinations, VAMC reports from 2006 reveal 
that the veteran continued to complain of worsening hip pain.  
An MRI of the hip was performed in March 2006, and indicated 
advanced degenerative changes of the right hip.  The femoral 
head was superiorly placed within the acetabulum and the 
superior acetabulum was remodeled.  There was flattening of 
the right femoral head with a coxa plana deformity.  Another 
MRI from May 2006 also indicated advanced degenerative 
changes of the right hip including bone-on-bone articulation 
and large osteophytes of both the femoral head and the right 
acetabulum.  The appearance was suggestive of congenital or 
developmental hip dysplasia.  There was marked diffuse 
atrophy of the muscles of the right hemipelvis and right 
proximal thigh.  The impression was advanced degenerative 
changes with findings "worrisome for insufficiency fracture 
of the right femoral neck" and atrophy of muscles of the 
right hemipelvis and right proximal thigh.

Private records from Community Hospitals Indianapolis reveal 
that the veteran underwent a right total hip artroplasty in 
December 2006.  

Following surgery, the veteran received another VA 
examination in December 2007.  Upon examination, the veteran 
complained of popping and decreased range of motion, 
soreness, limited mobility, and swelling.  The veteran denied 
flare-ups and did not require the use of a cane or crutches.  
Range of motion testing revealed that the veteran's extension 
was from zero to 20 degrees.  Adduction was from zero to 25 
degrees, while abduction was from zero to 25 degrees.  
External rotation was from zero to 30 degrees, and internal 
rotation was from zero to 15 degrees.  There was pain upon 
repetitive motion, but no evidence of fatigue, weakness, lack 
of endurance, or incoordination.  There was no objective 
evidence of edema, effusion, swelling, tenderness, redness, 
heat, instability, or weakness; but there was objective 
evidence of painful motion, abnormal movement, and guarding.  
There was no evidence of abnormal weight bearing, functional 
limitation, ankylosis, or inflammatory arthritis.

In the Board's opinion, the evidence does not show that there 
was a significant change in the functional impairment or 
pathology of the veteran's right hip during the initial 
evaluation period prior to the surgery in December 2006.  The 
first VA examination disclosed complete loss of the joint 
space of the right hip with remodeling of the femoral head 
and thickening of the femoral neck.  The impression was end 
stage degenerative changes of the right hip.  Therefore, the 
Board has determined that the disability also warrants a 60 
percent rating during the initial rating period prior to 
December 13, 2006.  

None of the evidence for the period prior December 13, 2006, 
shows that there was a fracture of the shaft or anatomical 
neck of the femur with nonunion and loose motion, as required 
for a rating in excess of 60 percent under Diagnostic Code 
5255.  The evidence also shows that flail joint was not 
present, so a higher rating is not warranted under Diagnostic 
Code 5254.  Although the veteran had significant functional 
impairment, he retained some useful motion of the hip so a 
higher rating is not warranted on the basis of ankylosis 
under Diagnostic Code 5250.  In fact, the Board has found no 
schedular basis for assigning a rating in excess of 60 
percent during any portion of the initial rating period prior 
to December 13, 2006.

For the period from February 1, 2008, the medical evidence of 
record confirms that the veteran experiences painful motion, 
abnormal movement, and guarding since his hip replacement 
surgery.  The Board believes that these symptoms more nearly 
approximate a 50 percent rating for moderately severe 
residuals following hip replacement surgery of weakness, 
pain, or limitation of motion.  The medical evidence does not 
support a higher rating because the evidence does not 
implicate markedly severe residual weakness, pain, or 
limitation of motion following the implantation of a 
prosthesis.  In support of this contention, the Board notes 
that the examiner stated that there is no objective evidence 
of tenderness, swelling, instability, fatigue, or weakness.  
The Board has considered whether there is any other schedular 
rating for granting a rating in excess of 50 percent during 
any portion of this period but has found none.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the assigned ratings, to include the increased rating 
granted herein.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


							(CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that the veteran's right hip 
disability warrants a 60 percent rating during the initial 
rating period prior to December 13, 2006, and a 50 percent 
rating during the initial rating period beginning February 1, 
2008, the benefit sought on appeal is granted to this extent 
and subject to the criteria applicable to the payment of 
monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


